Name: Commission Regulation (EC) No 1970/1999 of 15 September 1999 amending Annex III to Council Regulation (EC) No 1294/1999 concerning a freeze of funds and a ban on investment in relation to the Federal Republic of Yugoslavia
 Type: Regulation
 Subject Matter: financing and investment;  international affairs;  political geography;  free movement of capital
 Date Published: nan

 Avis juridique important|31999R1970Commission Regulation (EC) No 1970/1999 of 15 September 1999 amending Annex III to Council Regulation (EC) No 1294/1999 concerning a freeze of funds and a ban on investment in relation to the Federal Republic of Yugoslavia Official Journal L 244 , 16/09/1999 P. 0039 - 0039COMMISSION REGULATION (EC) No 1970/1999of 15 September 1999amending Annex III to Council Regulation (EC) No 1294/1999 concerning a freeze of funds and a ban on investment in relation to the Federal Republic of YugoslaviaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1294/1999 of 15 June 1999 concerning a freeze of funds and a ban on investment in relation to the Federal Republic of Yugoslavia(1) and in particular Article 8(3) thereof,(1) Whereas Germany has requested that, in addition to the authorities already listed, the Landeszentralbank in Nordrhein-Westfalen be listed as competent authority, that the address of the Landeszentralbank in Rheinland-Pfalz und im Saarland be corrected and that the list of competent authorities be made to reflect the attribution of powers;(2) Whereas Italy has requested that the name and address of the competent authority be amended;(3) Whereas the United Kingdom has requested that, in addition to the Bank of England, the Treasury be listed as competent authority;(4) Whereas it is thus necessary to amend Annex III to Regulation (EC) No 1294/1999,HAS ADOPTED THIS REGULATION:Article 1Annex III to Regulation (EC) No 1294/1999 shall be amended as follows:1. under the heading "Germany",- at the beginning, shall be inserted: "1. For examinations of the status of banks:";- before "Landeszentralbank in Rheinland-Pfalz und im Saarland", shall be inserted: " Landeszentralbank in Nordrhein-Westfalen Postfach 10 11 48 40002 DÃ ¼sseldorf Tel: 02 11/8 74 - 23 73/31 59 Fax: 02 11/8 74 - 23 78 ";- the address of "Landeszentralbank in Rheinland-Pfalz und im Saarland" shall be corrected to read: " Landeszentralbank in Rheinland-Pfalz und im Saarland Postfach 30 09 55020 Mainz Tel: 0 61 31/3 77 - 4 10/4 16 Fax: 0 61 31/3 77 - 4 24 ";- before "Bundesausfuhramt", shall be inserted: "2. For examinations of the status of companies, undertakings, entities and institutions other than banks:";2. under the heading "Italy", the name and address of the competent authority shall be replaced by: " Ministero del Commercio EsteroDirezione Generale per la Politica Commerciale e per la Gestione del Regime degli ScambiDivisione IV (UOPAT)Viale America, 341 I - 00144 Roma Tel: (39 6) 59 93 24 39 Fax: (39 6) 59 64 75 06 .";3. under the heading "United Kingdom", shall be added: " HM TreasuryInternational Financial ServicesParliament Street London SW1P 3AG Tel: (44171) 270 55 50 Fax: (44171) 270 43 65 ".Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 September 1999.For the CommissionLeon BRITTANVice-President(1) OJ L 153, 19.6.1999, p. 63.